DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Applicant is advised that should claims 31-32 be found allowable, claims 31-32 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 31 is duplicated of claim 3.
Claim 32 is duplicated of claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10 and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babb (US 8,781,150).
Regarding claim 1, as broadly claimed, Babb teaches transducer assembly (figures 1, 4) comprising a magnet motor assembly (22, 122, col. 3, lines 35-67 through col. 4, lines 1-4 and col. 6, lines 10-61) comprising a first magnet plate (136) and a second magnet plate (144) arranged along an axis (figures 1, 4), a first support plate (134, figure 4) positioned between inward facing surfaces of the first magnet plate (136) and the second magnet plate(144), a second support plate (132) positioned along an outward facing surface of the first magnet plate (136) to form a first magnetic gap (54, 154, figures 4, 5) between the first support plate (134, figure 4) and the second support plate (132), and a third support plate (142) positioned along an outward facing surface of the second magnet plate (144) to form a second magnetic gap (154, figures 4, 5) between the first support plate (134) and the third support plate (142), a voice coil (56, figure 1) coupled to the magnet motor assembly, wherein the voice coil (56) is positioned around the first support plate (134) and within the first magnetic gap (54, 154) and the second magnetic gap (154, figures 4, 5), and a piston (26, 58) coupled to the voice coil (56, figure 1), wherein the piston (26, 58) is operable to vibrate in a direction parallel to the axis (figures 1, 4, 5; col. 4, lines 59-67 through col. 5, lines 1-47, and col. 6, lines 46-67 through col. 7, lines 1-47).
Regarding claim 2, Babb teaches the transducer assembly, wherein the first support plate (134, figure 4), the second support plate (132) and the third support plate (142) extend beyond ends of the first magnet plate (136) and the second magnet plate (144) such that the first magnetic gap and the second magnetic gap (154, figures 4, 5) are formed by surfaces of the first support plate and the third support plate and the ends of the first magnet plate and the second magnet plate (figures 4, 5).
Regarding claims 3 and 31, Babb teaches the transducer assembly, wherein the inward facing surfaces of the first magnet plate (136) and the second magnet plate (144) that have a same magnetic pole (figures 4, 5 and see col. 6, lines 46-49), and a magnetic flux line across the first magnetic gap and the second magnetic gap is perpendicular to a winding height of the voice coil (figures 1, 4, 5).  
Regarding claims 4 and 32, Babb teaches the transducer assembly, wherein a length of the first magnet plate (136) and the second magnet plate (144) is parallel to the axis (figures 4).
Regarding claim 10, Babb teaches transducer assembly (figures 1, 4) comprising a magnet motor assembly (22, 122, col. 3, lines 35-67 through col. 4, lines 1-4 and col. 6, lines 10-61) comprising a first magnet plate (136), a second magnet plate (144), a center plate (134) positioned along inward facing surfaces of the first magnet plate (136), and the second magnet plate (144), and a pair of outer plates (132, 142) positioned along outward facing surfaces of the first magnet plate (136) and the second magnet plate (144) to form a plurality of channels (154, figures 4, 5) along ends of the center plate (134, figures 4, 5) that extend beyond the first and second magnet plates (figures 4, 5), and a coil (56, figure 1) positioned around at least one of the ends of the center plate (134) and within at least one of the plurality of channels (figures 1, 4, 5; col. 4, lines 59-67 through col. 5, lines 1-47, and col. 6, lines 46-67 through col. 7, lines 1-47).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Babb (US 8,781,150).
Regarding claim 29, Babb teaches transducer assembly (figures 1, 4) comprising a magnet motor assembly (22, 122, col. 3, lines 35-67 through col. 4, lines 1-4 and col. 6, lines 10-61) comprising a first magnet plate (136) and a second magnet plate (144) arranged along an axis (figures 1, 4), a first support plate (134, figure 4) positioned between inward facing surfaces of the first magnet plate (136) and the second magnet plate(144), a second support plate (132) positioned along an outward facing surface of the first magnet plate (136) to form a first magnetic gap (54, 154, figures 4, 5) between the first support plate (134, figure 4) and the second support plate (132), and a third support plate (142) positioned along an outward facing surface of the second magnet plate (144) to form a second magnetic gap (154, figures 4, 5) between the first support plate (134) and the third support plate (142), a voice coil (56, figure 1) coupled to the magnet motor assembly, wherein the voice coil (56) is positioned around the first support plate (134) and within the first magnetic gap (54, 154, figures 4, 5) and the second magnetic gap (154, figures 4, 5), and a piston (26, 58) coupled to the voice coil (56, figure 1), wherein the piston (26, 58) is operable to vibrate in a direction parallel to the axis (figures 1, 4, 5; col. 4, lines 59-67 through col. 5, lines 32, and col. 6, lines 46-67 through col. 7, lines 1-47).
Babb does not specifically disclose an enclosure having an enclosure wall as claimed.  However, the Examiner takes the Office Notice that providing a housing or an enclosure for a transducer assembly is known in the art.
Therefore, it would have been obvious to one skilled in the art to provide any housing or enclosure for the transducer assembly of Babb such as providing an enclosure having an enclosure wall defining an enclosed space and the transducer assembly positioned within the enclosed space for greater application, better protecting and providing a housing for the transducer assembly.
Regarding claim 30, Babb teaches the first support plate (134, figure 4), the second support plate (132) and the third support plate (142) extend beyond ends of the first magnet plate (136) and the second magnet plate (144) such that the first magnetic gap (154, figures 4, 5) and the second magnetic gap (154, figures 4, 5) are formed by surfaces of the first support plate and the third support plate and the ends of the first magnet plate and the second magnet plate (figures 4, 5).
Allowable Subject Matter
Claims 5-9 and 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki et al. (US 6,671,385) teaches a loudspeaker unit that includes a magnetic circuit comprising a center plate, first and second magnets disposed respectively on a lower surface and an upper surface of the center plate and magnetized to be repulsive to each other, an under plate disposed at a lower surface of the first magnet, and a yoke.
Stiles (US 2004/0131223) teaches an electromagnetic transducer in which magnetic flux is provided to the drive magnetic air gap by both an external permanent magnet and an internal permanent magnet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
November 19, 2022